          Case 2:20-cv-01448-KJN Document 12 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       TERESA M. HENSLEY,                            No. 2:20–cv–1448–KJN

11                       Plaintiff,                    ORDER TO SHOW CAUSE

12            v.
13       COMMISSIONER OF SOCIAL
         SECURITY,
14
                         Defendant.
15

16           On June 24, 2019, the court granted plaintiff’s motion to proceed in forma pauperis, and

17   ordered plaintiff to submit service documents to the U.S. Marshal for service of process.1 (ECF

18   Nos. 3.) On October 5, 2020, the court noted plaintiff had failed to indicate whether these

19   documents had been submitted to the U.S. Marshal, and ordered plaintiff to update the court on

20   service. (ECF No. 25.) She has not done so. Accordingly, plaintiff is hereby ORDERED to

21   show cause why this action should not be dismissed for failure to serve defendant. Failure to

22   respond to this order to show cause within 14 days will result in dismissal of the action pursuant

23   to Federal Rule of Civil Procedure 41(b).

24   Dated: January 4, 2021

25

26
27
     1
      The parties consented to the Magistrate Judge’s jurisdiction for all purposes, and matter was
28   assigned to the undersigned by court order and Local Rule 302(c)(15). (ECF Nos. 8, 9, 10.)
                                                      1
